Citation Nr: 1723448	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-08 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for obstructive sleep apnea.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in September 2016.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A May 2009 rating decision denied entitlement to service connection for sleep apnea, and while the Veteran timely filed a notice of disagreement, the Veteran did not perfect an appeal thereafter, and new and material evidence was not received during the appeal period.

2.  Evidence received since the final May 2009 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.

3.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's sleep apnea was incurred in or caused by service.


CONCLUSIONS OF LAW

1.  A May 2009 rating decision, which in part denied entitlement to service connection for sleep apnea, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for sleep apnea has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).

3.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.302, 3.303, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been at least substantial compliance with all remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All VA examinations and medical opinions provided are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A.  New and Material Evidence

A May 2009 rating decision initially denied entitlement to service connection for obstructive sleep apnea.  The Veteran filed a timely notice of disagreement and the VA issued the Veteran a statement of the case in May 2010.  However, the Veteran did not perfect his appeal in a timely manner, and no new and material evidence was received within the appeal period.  Thus, the May 2009 rating decision is final.  Id.  In February 2011, the Veteran submitted a claim to reopen the claim for entitlement to service connection for obstructive sleep apnea.  The claim was reopened, but was again denied on the merits in a May 2012 rating decision.  The Veteran's appeal of this decision forms the basis of the present appeal.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received or submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the May 2009 decision included service treatment records, VA treatment records, and private treatment records.  The May 2009 decision denied the claim due to failure of the evidence to establish a nexus relationship between the Veteran's sleep apnea and his military service.  Since that time, new evidence, in the form of a March 2013 VA medical opinion about the relationship between the Veteran's service and his sleep apnea, has been received.  This new evidence relates to an unestablished fact, establishing a nexus, necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Accordingly, the claim of entitlement to service connection for obstructive sleep apnea is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The underlying claim is addressed below.


B.  Service Connection

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Further, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Sleep apnea is not considered a chronic disease for VA purposes.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter, the Board recognizes that the Veteran believes that his current sleep apnea is related to or began during his active service.  While the Veteran and his witness are competent to report symptoms observable to a layperson such as fatigue, interrupted sleep, and snoring, they are not competent to render opinions regarding etiology of a medically diagnosed condition because such an opinion requires medical expertise and knowledge that they have not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Analysis

The probative medical evidence of record establishes that the Veteran has a current disability of obstructive sleep apnea.  The Veteran contends that symptoms began in service.  Specifically, he states that he required naps in service after lunch due to interrupted sleep, and his wife testified that while they lived together in service, she would observe loud snoring, interrupted sleep, and interruptions in the Veteran's breathing while asleep.  Further, a service-member statement submitted by someone who served with the Veteran states that he heard people who slept near the Veteran complain about his loud snoring, and that the Veteran discussed his sleeping habits with his officer.

The Board finds the Veteran and his witnesses credible with regard to their contentions.  The Board must therefore determine whether there is a nexus between the Veteran's in-service symptoms, and his current disability.  The Veteran's service treatment records are absent any complaints or findings related to sleep disturbance or fatigue, including on entrance to and separation from service.  Private and VA treatment records indicate that the Veteran was first diagnosed with sleep apnea in June 2008 after a sleep study.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

A private medical provider submitted a letter in February 2012 stating that after discussion with the Veteran about his history, it is obvious that he suffered from sleep apnea symptoms while on active duty.  The provider specifically opined that it is likely that the Veteran had sleep apnea while on active duty, but no rationale was provided for this conclusion, other than the Veteran's own statements concerning symptomatology.  

The Veteran attended a March 2013 VA examination to determine the etiology of his sleep apnea.  The examiner reviewed the record and considered the Veteran's reported history of symptoms.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that a 2008 sleep study indicated a very mild sleep apnea.  The examiner stated that while sleep apnea can be present for many years prior to diagnosis, the AHI of 5.4 from the 2008 study was such that it was less likely than not that sleep apnea existed in service 11 years prior.  The examiner also notes weight gain since service as relevant to the Veteran's current condition.  The Veteran contends that the level of weight gain was less than the VA examiner stated, but the Veteran's 1997 separation examination notes a weight of 200 lbs. and a 2006 VA treatment record shows a weight of 262 lbs., which is more than the examiner noted in his opinion.

The Board affords greater probative weight to the May 2013 VA examiner's opinion because he reviewed the entire record, considered the Veteran's lay statements, and supported his findings with adequate rationale. The most probative evidence of record does not show that it is at least as likely as not that the Veteran's current sleep apnea is related to his active service.  Accordingly, the Board concludes that the evidence is not in equipoise on the claim of entitlement to service connection for sleep apnea and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).  Thus, the Veteran's claim of entitlement to service connection for obstructive sleep apnea is denied.  


ORDER

New and material evidence has been received and the claim for entitlement to service connection for obstructive sleep apnea is reopened.

Entitlement to service connection for obstructive sleep apnea is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


